United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3492
                                   ___________

Roberta R. Cano,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Timothy F. Geithner, Secretary of the *
United States Department of the        *      [UNPUBLISHED]
Treasury,                              *
                                       *
            Appellee.                  *
                                  ___________

                             Submitted: November 24, 2009
                                Filed: November 30, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Roberta Cano (Cano) appeals the district court’s1 adverse grant of summary
judgment in this pro se Title VII complaint in which she claimed that she was denied
a promotion based on reverse discrimination, and that she suffered retaliation,
harassment, a hostile work environment, and constructive discharge when she


      1
       The Honorable Frederick R. Buckles, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of he parties pursuant to 28 U.S.C. § 636(c).
complained about the promotion. For the following reasons, we affirm the grant of
summary judgment. See Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006)
(standard of review).

       First, we find Cano failed to establish a prima facie case of reverse
discrimination, see Duffy v. Wolle, 123 F.3d 1026, 1036 (8th Cir. 1997) (burden),
and, regardless, Cano failed to create a trialworthy issue of whether her employer’s
legitimate nondiscriminatory reasons for promoting another employee were pretextual,
see McCullough v. Univ. of Ark. for Med. Scis., 559 F.3d 855, 864 (8th Cir. 2009)
(burden-shifting). Second, we find Cano’s retaliation claim is without merit, because
she was not subjected to the type of materially adverse employment actions that would
deter a reasonable employee from engaging in protected activity. See Turner v.
Gonzales, 421 F.3d 688, 695-96 (8th Cir. 2005) (prima facie case of retaliation); see
also Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006) (explaining
that a plaintiff must show a reasonable employee would have found the challenged
actions materially adverse, rather than trivial harms). Similarly, Cano’s allegations
do not support a constructive-discharge claim, see MacGregor v. Mallinckrodt, Inc.,
373 F.3d 923, 928 (8th Cir. 2004) (constructive discharge), or a hostile-work-
environment claim, see Anda v. Wickes Furniture Co., 517 F.3d 526, 531-32 (8th Cir.
2008) (prima facie case of hostile work environment).

      We affirm.
                       ______________________________




                                         -2-